DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to the method of organizing human activity via commercial interaction (e.g. carrying out a wagering game) in order to determine a financial obligation without significantly more and can be carried out as a mental process since the claims are directed merely to rules on how to carry out the game based on information provided without significantly more.  As per step 1 examiner recognizes that claims 11-16 fail to include sufficient recitation of a computing elements and therefore are directed to abstract ideas.  Applicant should include a processor or controller in the body of the claims which performs the method steps of the above claims.  As per claims 1-10 and 17-20 examiner recognizes there is sufficient recitation of generic computing elements.  As per step 2A the claim(s) recite(s) “(i) a trigger data structure defining a first triggering combination of symbols, (ii) a reel strip data structure defining a plurality of reel strips and defining an association between each reel strip and five columns of symbol positions, wherein individual ones of the plurality of reel strips are associated with first and second columns of symbol positions respectively and at least two different reel strips of the plurality of reel strips are associated with a third column, the at least two different reel strips comprising a default reel strip and a guaranteed win reel strip having a symbol arrangement that guarantees evaluation of selected symbols will result in at least one prize award in conjunction with the first triggering 
	As per step 2B the hardware elements are commonly found in the gaming art related to electronic slot machines or wagering terminals and therefore are no more than a generic recitation of computer hardware elements and therefore does not provide a practical application that amounts to more than the identified abstract idea.  This includes the recitation of memory, processors, and 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-13, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smalley (US Pub. No. 2015/0080088 A1) in view of Hughes et al. (US Pub. No. 2018/0225915 A1 hereinafter referred to as Hughes).
As per claims 1, 10, and 17, Smalley teaches a gaming device, method, and non-transitory media including software stored thereon, the software including instructions for controlling one or more devices to perform a method (abstract and Figs. 7B-8B) comprising: a display (Fig. 8A, item 1116); a processor (Fig. 7B, item 1012); and a memory (Fig. 7B, item 1014 and paragraph [0221]) storing (i) a trigger data structure defining a first triggering combination of symbols (paragraphs [0024]-[0025], [0034]-[0035], and [0150] system determines when certain outcomes cause a reel replacement feature 
As per claims 2 and 11, Smalley teaches a gaming device and method wherein the trigger data structure defines a plurality triggering combinations of symbols including the first triggering combination of symbols, and each triggering combination of symbols is different (paragraphs [0024]-[0025], [0034]-
As per claims 3 and 12, Smalley does not teach a gaming device or method wherein the plurality of reel strips includes a plurality of different guaranteed win reel strips associated with the third column and associated with respective ones of the triggering combinations of symbols, and wherein the triggered process comprises upon the selected symbols for the first column and second column including one of the triggering combinations of symbols, selecting symbols for the third column from the guaranteed win reel strip associated with the respective triggering combination of symbols.  However, Smalley does teach replacing a reel (Fig. 1) with an enhanced reel (paragraph [0154]) and Hughes teaches a wagering game (abstract) comprising replacing reel strips with new reel strips based on trigger conditions in a slot game (Fig. 1 and paragraph [0004]) wherein a reel strip is replaced with a guaranteed win reel strip wherein an outcome is guaranteed to have a winning combination of symbols (paragraph [0049]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Smalley with Hughes, since Smalley is modifiable to include the feature of reels being enhanced such that they guarantee a win thereby insuring a player always gets a favorable outcome when a reel is replaced, instead of a loss which may make the feature less appealing to a player, in order to encourage play in order to achieve the feature of reel replacement.  Additionally examiner notes that a guarantee win is an obvious modification of random chance for certain symbol combinations with modification of chance being a known feature of the art in order to control payout to incentive play and meet regulation requirements.
As per claim 18, Smalley does not teach a media wherein the trigger data structure comprises a third triggering combination of symbols, and wherein the triggered process further comprises, upon the selected symbols for the first column and second column including the third triggering combination, selecting symbols for the third to fifth columns from reel strips wherein at least the third reel strip is 
As per claims 4 and 13, Smalley teaches a gaming device or method wherein the reel strip associated with the first column is configured so that only one of the plurality of triggering combinations can occur when the symbols are selected from the individual ones of the plurality of reel strips associated with the first and second columns (paragraphs [0024]-[0025], [0034]-[0035], and [0150] system determines when certain outcomes cause a reel replacement feature to occur including for the overall outcome which would be one combination).
As per claim 8, Smalley teaches a gaming device wherein evaluating the selected symbols comprises evaluating the selected symbols from left to right based on a set of defined win lines (paragraph [0048]).
..
Claims 5-7, 14-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smalley (US Pub. No. 2015/0080088 A1) and Hughes et al. (US Pub. No. 2018/0225915 A1 hereinafter referred to as Hughes) Baerlocher et al. (US Pub. No. 2005/0054434 A1 hereinafter referred to as Baerlocher).
As per claims 5, 14, and 19, Smalley does not teach a gaming device, media, or method wherein each of the reel strips associated with the third to fifth columns comprise configurable symbols, and wherein the memory comprises a symbol configuring data structure comprising at least one weighted table comprising a plurality of assignable prizes and defining relative probabilities of assigning individual ones of the assignable prizes, and wherein when the instructions are executed by the processor, they 
	As per claim 6, Smalley teaches a gaming device wherein the guaranteed reel strip associated with the third column consists of wild symbols (paragraph [0154]).  Smalley does not teach configurable symbols.  However, Baerlocher teaches a gaming device (abstract) comprising a slot game wherein a table is included with probability and values for symbols (Fig. 17) wherein a random selection process adds to the value to create a random value for the displayed symbol at the end of play in order to determine an award (Figs. 18A-18E).    Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Smalley with Hughes and Baerlocher, since Smalley is modifiable to include a specific value for each reel which is determined randomly, such as Baerlocher repeated adding, during the players of the game in order to more clearly tie the prize to a displayed symbol in order to have the player more excited if a particularly good symbol is displayed including for a plurality of plays which encourages further play in order to achieve this.
	As per claim 15, Smalley does not teach a method wherein the symbol configuring data structure comprises a plurality of weighted tables each associated with a respective one of the triggering 
	As per claims 7, 16, and 20, Smalley does not teach a gaming device, media, or method wherein when the instructions are executed by the processor, they cause the processor to, upon symbols being selected for the third column using the triggered process, evaluate any selected configurable symbols from left to right from the third column when determining whether to make one or more prize awards based on configurable symbols.  However, Smalley teaches pay lines which evaluate outcomes from left to right (paragraph [0048]) and Baerlocher teaches a gaming device (abstract) comprising a slot game wherein a table is included with probability and values for symbols (Fig. 17) wherein a random selection process adds to the value to create a random value for the displayed symbol at the end of play in order to determine an award (Figs. 18A-18E).    Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Smalley with Hughes and Baerlocher, since Smalley is modifiable to include a specific value for each reel which is determined randomly, such as Baerlocher repeated adding, during the players of the game in order to more clearly tie the prize to a .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schultz et al. (US Pub. No. 2006/0189380 A1) teaches a slot game comprising reel stop positions on a reel which result in a guaranteed win.
Meyer (US Pub. No. 2014/0274285 A1) teaches a slot game comprising switching a reel strip for a reel strip with a greater probability of landing on a trigger symbol.
Bennett (US Pat. No. 5,085,436) teaches a slot game comprising modifying the odds of winning combinations occurring via the random selection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        1/5/2022